          Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 1 of 19 PageID #:1
                                                                                       {/                77
                                                                                 FTL ED
                  ln the United States Federal District Cou rt
                              For Northern Illinois                                   *luN   I'   P0r9


Mary E Eldridge and Robert E Eldridge             )
           Plaintiffs pro se                      )                            "d',1$83'W3[,*
                                                   )
                                                   )
                                                   )
                                                         1   :19-cv{3907
                                                  )      Judge John Robert BlakeY
US Bank, N.A., as Trustee for the registered      )      Mag-istrate Judge Jeffrey Cum mi ngs
holders of the Structured Asset Securities        )
Corporation Structured Asset lnvestment Loan      )
Trust, Mortgage Pass-Through Certificates         )          Judge Presiding
Series 2003-BC13, Potestivo & Associates, PC,)
Firefly Lega! and employee, James Kennedy, )
Judge John J Curry, individually, and in  his      )         Court Room
official capacity as Circuit Judge of the !llinois )
Circuit Court of Cook  County                      )
              Defendants                                     Trial by Jury Demanded


      Complaint for Violation Of Civil Rights, Failure Of Due Process, Fraud,
                           Lack Of Jurisdiction, Perjury

                                            PREFACE

1.) On September 22,2003, Mary E Eldridge signed a Mortgage and Note (obligation) with
Finance America, LLC. That obligation was for the property commonly known a:7737 W 80th
Pl, Bridgeview, lL 60455.


2.)   Pg. 3 of the Mortgage contract contains the "BORROWER COVENANTS" clause which
mandates that the Plaintiffs defend the title to the property from any/all invalid claims,
demand s, or encumbrances.


3.) Judge John J Curry's 'Judgment of Foreclosure'. issued on August 28. 2018. is an invalid
'demand. Plaintiffs have 'standing'to defend against.


                                         Background
            Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 2 of 19 PageID #:2


4.) On July 25, 2011, US Bank, NA, (USB) filed a "Complaint       To Foreclose Mortgage" in the

Chancery Division of the Circuit Court of Cook County. That Complaint is captioned "11 CH
25851" (11CH).


5.) Plaintiffs have never been validly summonsed and are not under the jurisdiction of Judge
John J Curry's Court because of the failure to be served in accordance with lllinois statutes,
codes, and lllinois Supreme Court Rules.


      l.   First Cause of Action: Judqe John Curry Violated His Judicial Oath
                                     And Office
           When He Rendered A Ruling For Which He Lacked Jurisdiction

6.) This Court     has jurisdiction under 42 USC S 1983. (See Carey v. Piphus,435 U.5.247
(1e78))


7.) Plaintiffs pray for a 'declaratory judgment' that vacates Judge Curry's August 28,2018,
"Judgment of Foreclosure" in 11CH for failure to acquire Jurisdiction' over the Plaintiffs.


8.) Judge John Curry in his individual capacity, and as a Circuit Judge of the lllinois Circuit
Court, hearing foreclosure cases in the Chancery Division, Calendar 57, ordered a'Judgment
of Foreclosure' against the Plaintiffs, lacking jurisdiction, and in violation of 'due process' and
Plaintiffs' civil rights.


lJlrich v. Butler,130 S Ct 1288 (2010), Holding: Denial of constitutional and civil rights are
        absolutely not a judicial function and conflict with any definition of a Judicial function.
        The Supreme Court held judges accountable when their knowing and willing actions
        fell outside the boundaries of their job description. That failure to follow simple
        guidelines of their post makes a judge's action no longer a Judicial act but an
        lndividual act as the act represents their own prejudices and goals. Case Law
        also states that when a judge acts as a trespasser of the law. when a judge does
        not follow the law. he then loses subiect matter jurisdiction and the Judge's orders
        are "void", of no legalforce or afud.

9.)  No judge is granted Judicial immunity' who acts outside the boundaries of their judicial
office.
             Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 3 of 19 PageID #:3




10.) Judge John Curry failed to protect Plaintiffs' civil rights, and rights to 'due process' under
the Sth and 14th Amendments. Each imposes implicit requirements of equa! protection, fair
trials, fair hearings, and fair rulings.


11.) Judge John Curry, in violation of lllinois Supreme Court Rules of Conduct under
Canons 1, 2, and 3, mercilessly and menacingly inflicted condescending, threatening, and
contemptuous verbiage and acts against pro se litigants before his bench, Mary E Eldridge
and Robert E Eldridge, Plaintiffs in this instant matter. His acts were so intense, Mary E
Eldridge was reduced to tears, and to date, is too physically and emotionally terrified and
intimidated to appear before Judge Curry again.


12.) Plaintiff, Robert E Eldridge, had his document thrown back at him in a menacing,
condescending act by Judge Curry. Judge Curry has even threatened the Plaintiff with
'contempt', to silence the Plaintiff.


13.) Judicial immunity is not absolute. Judicial immunity is lost when a Judge lacks
jurisdiction.

a.) Judge Curry knows he had        no jurisdiction to order a judgment of foreclosure against the
           Plaintiffs. (See Rankin v. Howard, (1980) 633 F.2d 844, cert. den. Zeller v. Rankin, 101
           s ct2020,451 us 939,68 L.Ed 2d 326) )

b.)   "A   judge must be acting within his jurisdiction as to subject matter and person, to be
           entitled to immunity from civil actions for his acfs." (Davis v. Burris,51 M220,75 P.2d
           68e (1e38)   )


c.'1 "No judicialprocess, whatever form it may assume, can have any lawful authority outside
        of the limits of the jurisdiction of the court or judge by whom if rs issued; and an attempt
        to enforce it beyond fhese boundaries is nothing /ess than lawless violence." (Ableman
        v. Booth,21 Howard 506 (1859) )


d.) "The Eleventh Amendmenf does not afford them freedom from liability in any case where,
           under color of their office, they have injured one of the Sfafe's citizens." (Old Colony
           Trust Co. v. City Seaftle. et al., (1926) 271 US 426, 46 S Ct 552, 70 L. Ed at pg. 431)

14.) At no time prior to Judge Curry's Judgment of Foreclosure, had Plaintiffs been properly
         Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 4 of 19 PageID #:4


summoned as'Defendants' in Judge Curry's Court. When Mary E Eldridge presented an
affidavit with evidence of the failure of Service of Summons, Judge Curry smirked menacingly,
denied it, then began a tirade so menacing and condescending, the Plaintiff refuses to
re-enter Judge Curry's Courtroom.


15.) 735 ILCS 512-206(al mandates service by publication; affidavit; mailing; certificate. lt
does not grant permission for'service by posting and mailing', a mandate that Judge Curry
failed to enforce, even when advised by Plaintiffs in this instant matter of that failure.


16.) Judge Curry lost subject matter jurisdiction when USB failed to properly summons the
Plaintiffs, and then, following multiple delays that demanded 'dismissal for want of
prosecution'(DWP) under lllinois statutes, codes, and Rules, Judge Curry, in a blatant display
of his 'own prejudrces and goals', exacted his own brand of 'law' in another violation that
totally disregarded the lllinois Appellate Courts'admonishments to him when overturning a
previous violation nearly identical to those Judge Curry has committed against the Plaintiffs.


 (See Corlis v. Johana Edelbero. 2018 lL App (1st) No. 1-17-0049 (2018) which cited:
 Cofton, 2012 lL App (1st) 1 02438,ll 12 (a judgment entered without personal
jurisdiction is void).
 "1125 lV. The Trial Court's Order of Possession and Money Judgment
 Moving to the case af hand, we hold that the trial court erred when it denied defendant's
 motion to quash seruice of process and its judgment is void for lack of personaljurisdiction.
 Equity Residential Properties Management Corp. v. Nasolo, 364 lll. App. 3d 26, 32 (2006)
 (when a defendant has not been serued with process as required by law, the court has no
jurisdiction over that defendant and a judgment entered against him or her is void)."

17.) lllinois Circuit Court General Administrative Order 2009-05 states that pursuant to
lllinois Supreme Court Rule 218, an lnitial Case Management Conference shall be held in
all civil cases within 35 days after the parties are at issue and in no event more than 182
days following the filing of the Complainf. USB has been allowed to totally disregard this
mandate, and Judge Curry has made no attempt to order a DWP, even when questioned
about his failure. ln fact during the July hearing Judge Curry excused himself from the bench
and came back to "Cite SGR Rule 183". Plaintiff was unaware of that rule until Plaintiff
searched online after returning home. This was a motion for Extension Of Time. There was no
          Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 5 of 19 PageID #:5


Motion or Court Order filed regarding the Case Management Conference! The Court,
demonstrating complete bias against the Plaintiffs "Lied To The      PlaintiH'

18.) Illinois Supreme Court Rule 1.3: DILIGENCE

    "A lawyer shall act with reasonable diligence and promptness in representing a client."

19.) USB and their legal representative, Potestivo & Associates, PC (Potestivo), have been           in

violation for over 450 days. Service by pOSI1ng and mailing' (improperly allowed by Judge
Curry) falls under the lllinois Eviction Act and does not comply with Cook County Circuit
Court Rule 7.3, which only allows alternate service by'publication and mailing'.


20.) Plaintiffs have attempted to produce irrefutable evidence that the'affidavit'submitted by
the process server is perjury but Judge Curry has refused to accept that evidence. Judge
Curry has failed to properly consider Plaintiffs'affidavits when ruling on Plaintiffs' Motion to
quash service by'posting', an improper method of service allowed only in eviction cases to
take 'possession'. He repeatedly denies the Plaintiffs'due process', and in doing so, has
violated their Constitutional rights to'life, liberty, and the pursuit of happiness'to enjoy their
home.


21.) Pursuant to 735 ILCS    512-301 Plaintiffs have never come under Judge Curry's
jurisdiction, and Judge Curry is fully aware of that fact, yet has continued, unabated, to
violate lllinois statutes, codes, and lllinois Supreme Court Rules and precedent that mandate
'HlS' compliance. The Circuit Court irrefutably erred in it's entry of "Judgment for Foreclosure"
issued August 28,2018.


22.)   Judge Curry has forfeited Judicial immunity'from this Complaint.

23.) Plaintiffs requested "Substitution of Judge" as is their right, and Judge John Curry denied
their request with No Explanation. The only decision prior to the denial was to refuse an
evidentiary hearing and to verbally abuse the Plaintiffs (Defendants before the Circuit Court)
in open court.


   A.    lt ls Appropriate For This Gourt To Take Jurisdiction ln This Matter
                               Under 42 USC S 1983
          Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 6 of 19 PageID #:6




24.) A State officer can be sued in his official capacity for injunctive relief, and individual
employees of Federal, State and local government may be sued for damages.


25.) By Supreme Court precedent, the Supreme Court allows liability to attach where
government officials act outside the scope of the authority granted to them by State law. (See
Ulrich v. Butler)
735 S s/2
               Section 2-1001(aX2) of the Code of Civi! Procedure provides, in pertinent part:
"(a)Achangeofvenueinanycivil actionmaybehadinthefollowingsituations: ******(2)
      Where any parV or his or her attorney fears that he or she will not receive a fair
                                                                    **
      trial in the.court in which the action is pending. because*      tfu-i.@glp ts
      preiudiced against him or her, or his or her attorney * * *.n



735 ILGS 512-1301(e) grants the Court discretion to set aside any'default' upon any terms
      and conditions that shall be reasonable. Judge Curry has erred in ordering a'Judgment
      of Foreclosure' in 11CH, because Plaintiffs are not subject to his jurisdiction, but Judge
      Curry issued a'Judgment of Foreclosure' anyway.

735 ILCS 5/2-1301(d) does not a!!ow service by'posting', and provides only for service by
      'publication'. The Four Corners Rule and Plain Meaning Rule do not allow Judge
      Curry to deviate from the unambiguous language of the !llinois statutes. He has already
      received admonition from the lllinois Appellate Court, and has fully disregarded them.
      (See Corlis v. Johana Edelberg)
735 ILCS 5/15- 1107 allows for service by'publication'only.

26.) Plaintiffs pray this Court finds Judge Curry liable for his defiance to recognize his lack of
jurisdiction in the Chancery Division Foreclosure Complaint, and for Judge Curry's failure to
enforce lllinois statutes, codes, and rules he swore an oath to uphold and defend, thereby
abandoning Judicial immunity' granted under the 11th Amendment.


27.)   Judge Curry has clearly "injured one of the Sfafe's citizens", and should be held
accountable to the Plaintiffs for his violations against them. He should be held accountable in
both his official and individual capacity.


   ll.   Second Cause Of Action: US Bank. NA's Failure to Summons The
          Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 7 of 19 PageID #:7


                                            Plaintiffs

28.) USB filed it's "Complaint to Foreclose Mortgage" on July 11,2011. From then, till the
present, USB has completely failed to serve proper service of summons as mandated to bring
that Complaint.


29.) Potestivo, as counsel for USB, perpetrated fraud by failing to comply with 735 ILCS
512-2OG   and 735 ILCS 5/15- 1107 which both allow for service by'publicafion' only, after
verifying 'due diligence' and 'due inquir!, and not after only 2 verified attempts.


30.) lllinois Supreme Court Rule 1.3 demands reasonable'diligence and promptness'by
legal representatives when the Court discusses the "Responsibilities of Attorneys" in Article
Vlll of the Supreme Court's "Rules of Professional Gonduct". At "Comment 1", the lllinois
Supreme Court states that it is the attorney's responsibility to act with 'advocacy and
expediency'. At "Comment 3" the lllinois Supreme Court recognizes that'procrastination'by
the attorney can 'adversely affect', especially by passage of time, the client's 'legal position'
which'may be destroyed'.

31.) Potestivo's failure to comply with lllinois Rules for 'service of summons', and lllinois
Circuit Court General Administrative Order 2009-05 and lllinois Supreme Court Rule
218, for Case Management, have 'destroyed' USB's legal position. Admission of the Circuit
Court's 'Lack of Jurisdiction' and an Order of DWP are the only legal remedies Judge John
Curry had available to enforce. The Chancery Court completely lacks any/all Jurisdiction over
the Defendants'(Plaintiffs in this instant matter) due to both Judge John Curry's acts, and the
failures of Potestivo.


32.) Every attempt to serve the Plaintiffs has failed compliance, and the most recent attempt
to serve summons by'posting and mailing' is an improper method, when applying Cook
County Rule 7.3 and 735 ILGS 512-206(al, which mandate summons by'publication and
mailing' if service cannot be effected once USB provides sworn proof of due diligence and
due inquiry.


33.) Plaintiffs have irrefutable evidence that the process server, James Kennedy, committed
           Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 8 of 19 PageID #:8


perjury in attesting lo'due diligence' and 'due inquiS in the affidavit he submifted to obtain the
invalid 'grant from Judge John Curry to serve by'posting and mailing'.


34.) Minois Circuit Court General Administrative Order 2009-05, pursuant to lllinois
Supreme Court Rule 218, both mandate an 'lnitial Case Management Conference'shall be
held in all civil cases within 35 days after the parties are at issue and in no event more than
182 days following the filing of the Complaint.


35.) USB has been allowed to totally disregard this mandate multiple times with different
counsel, the most recent failure with Potestivo has been for more than 450 days from alleged
date of Posting Summons until USB's next appearance for Judgment. To date, no order for
dismissal for DWP has been issued. This is a clear violation of lllinois Orders and Rules, with
no reasonable excuse for this flagrant violation.


36.) Plaintiffs pray this Court will Order an immediate DWP in compliance with lllinois Orders
and Rules, and grant Plaintiffs relief for the physical and emotional suffering this has caused
and is causing the Plaintiffs.


            lll.   Third Cause Of Action: Fraud And Perjury Committed
                           By USB's Special Process Server
37.) Violation of 735 ILCS   512-2OG   and 735 ILCS 5115-1107

38.) USB's special process server, "James Kennedy" (Firefly Legal employee, "Kennedy")
swore he had attempted service upon the Plaintiffs sixteen (16) times, and listed the dates
and time of those attempts in an affidavit to which he swore truthfulness under penalty of
perjury.


39.) Plaintiffs have'Ring Doorbell service', and that service provides'motion detection', and
keeps a record of al! persons, animals, vehicles, etc., that activate the service by their'motion'
at Plaintiffs' premises.

40.) Ring.com stores the records of those events when 'motion' has been detected, and
stores a record of all motion and doorbell rings that occur at their site.
             Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 9 of 19 PageID #:9


41.) The record kept by Ring.com proves that the special process seryer made only two (2)
attempts to serve summons on the Plaintiffs, despite the sworn testimony of Kennedy in the
affidavit submitted by Firefly as Potestivo's claim of 'due diligence' and'due     inquil   to locate
the Plaintiffs.

42.) Further, Plaintiffs have attempted to file their own affidavit relating 'historical facts'
regarding the 'perjurious' statements of the process server, Kennedy, contained in Firefly's
affidavit.


43.) As counsel for USB before the Circuit Court Chancery Division, Potestivo is aware of
Court Rules and procedural mandates that govern their representation of their client, USB.


44.) Potestivo has failed to comply with simple, reasonable rules of the Court to summons
the Plaintiffs, or to prosecute their client's matter in a timely manner.


45.) To prove a fraud claim, Plaintiff must, with specificity and particularity, evidence the
elements of fraud:
a.) James Kennedy made a false statement of material fact. His affidavit, under penalty of
        perjury is refuted by Plaintiffs "Ring.com" evidence.

b.) James Kennedy, knowing his affirmations were patently false, made the false affirmations
        believing he would not be'caught'.

c.) James Kennedy'intended'to deceive the Court and the Plaintiffs into believing the
       veracity of his affirmations (actually, misrepresentations) to secure a grant from the
       Court to utilize an 'easier' method of 'service'by'posting'which is invalid by all lllinois
       Rules that govern valid 'service', in a mortgage foreclosure complaint. See {Exhibit B}
       Kennedy Affidavit.

d.) Despite repeated attempts by the Plaintiffs to refute James Kennedy's affirmations with
       competent evidence, Judge John J Curry denied Plaintiffs'attempts to refute the
       affidavit filed by Potestivo and Firefly, and consented to allow improper'service by
       posting and mailing', instead of valid'service by publication and mailing'.

e.) The devastating effects of Judge John Curry's, Potestivo's, and USB's reliance on the
       affidavit of James Kennedy, despite protests by the Plaintiffs in that matter, are
       concrete injuries which can be remedied by redress by this Honorable Court.
         Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 10 of 19 PageID #:10


46.) Defendants all meet the five elements necessary for proof of fraud, and Plaintiff prays
the Court will recognize that Judge John Curry, Potestivo, and USB are parties to Firefly Legal
Services lnc., James Kennedy's fraud for failing to follow proper procedures mandated in the
lllinois Circuit Courts for'valid service', and for failing to act when Plaintiffs demanded to
present and be heard on Plaintiffs' own counter evidence.


                                       lV. Gonclusion
47.) The failures of Judge John J Curry are most egregious, as even the lllinois Appellate
Court has made clear to Judge John Curry that he lacked Jurisdiction' and Jurisdiction over
the parties'when he abandoned lllinois Rules governing his acts to represent his own
'prejudices and goals', and that no grant of Judicial immunity' attaches to a judge who acts
outside the boundaries of his judicial office. (Edelberg)


48.) Judge John Curry has incontrovertibly and unconscionably acted outside the boundaries
of his judicial office, and must be held accountable for the injuries suffered at his hands by the
Plaintiffs.


                                           V.   Relief
49.) Plaintiffs pray this Court will recognize the extent of the personal injuries Plaintiffs have
already suffered at the hands of the Defendants in the instant matter, and will immediately
vacate Judge John Curry's "Judgment of Foreclosure" before further, more serious injuries
result from Judge John Curry's abandonment of his sworn Oath of Office to uphold lllinois
Supreme Court Rules, and the statutes and codes embodied in the lllinois legislative acts
Plaintiffs have presented.


50.) Judge John Curry's violations of the lllinois statutes and codes Plaintiffs have presented
in their Complaint have stripped Judge John Curry of Judicial immunity', as his acts, already
exposed in the Corlis matter by the lllinois Appellate Court, are a continuation of Judge John
Curry's defiance of existing Rules and Orders resulting in Judge John Curry inflicting his own
'prejudices and goals'as he attempts to design'his own rules'based upon those prejudices
and goals.Judge Curry's bias was so strong that during the April 2018 appearance he stated           "
        Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 11 of 19 PageID #:11


I have two cases this 7 year and another one for 9 years and these must go." ! Robert

Eldridge knew based on this comment we would never get a fair trial from this court.        I


immediately motioned for a Change of Venue as a right, during the next court date and was
denied without any explanation. Judge Curry's discretion, indiscretions or fabrications from
the bench, cannot be tolerated by any citizen of this Country.


51.) Further, Judge John Curry has made patently false statements regarding proceedings            in

his Courtroom. Judge Curry in a blatant, aberration of truth, claims the counsel for Plaintiff
appeared before him in November of 2017. Upon a request by Plaintiff, counsel for USB gave
it's records of appearances, and counsel for USB never appeared before Judge John Curry in
November of 2017.
Judge Curry deliberately claimed what he knew to be false in an unmitigated attempt to
conceal his failure to adhere to lllinois Rules governing his Court. (July 24,2018 transcript,
Pg.2i - z$ {rx:   n1

Furthermore Defendant USB and their Attorneys Potestivo failed to appear at any time during
the year of 2017, this is information was provided by Defendant Potestivo Law Firm and is
clearly shown on the Cook County Court Website. See {Ex: C} Potestivo Letter




52.) Such injuries demand relief from each Defendant, wholly and individually. Each
Defendant has separate legal requirements, imposed upon them by either Illinois Supreme
Court Rules, or the statutes and codes enacted by lllinois legislators. Failure to adhere to
those requirements fully supports this Honorable Court's discretion to award to the Plaintiffs
any/all compensatory relief befitting the violations which Plaintiffs have proven against the
Defendants.


53.) Judge John Curry abandoned his Judicial immunity' by abandoning any right to claim
Jurisdiction' over the Plaintiffs appearing as "Defendants" before his Court. Judge John Curry
failed to safeguard Plaintiffs'civil rights. Judge John Curry also failed to protect Plaintiffs'
rights to'due process'. By Supreme Court precedent, Judge John Curry may be sued by the
Plaintiffs for damages. (See Ulrich)
         Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 12 of 19 PageID #:12


54.) Each Defendant is wholly and individually responsible for fraud and/or other identified
violations. Each Defendant has been party to the perjury of James Kennedy, and for their own
perjurious statements. For all these reasons, and any others this Honorable Court may
recognize, Plaintiffs pray this Court will award from each Defendant individually and wholly,
$250,000.00, and any/all further compensation to the Plaintiffs this Court deems appropriate
to award.


55.) An immediate Order from this Court to "Vacate the Judgment of Foreclosure" issued by
Judge John Curry is imperative to peremptorily bar an invalid sale of the Plaintiffs' home. By
Supreme Court precedent, Judge John Curry's 'Judgment' is "l@Ig| and'of no legal force or

&c!.(See      U/rich)


Trial by Jury demanded.


Respectfully submitted,



                                                                 Date: June 10,2019
Mary E   Eldridge       Plaintiff pro se




                                                                 Date: June 10,2019
Robert E    Eldridge Plaintiff     pro se


7737 W 80th Pl
Bridgeview, lL 60455
708-785-2607
allpro@comcast.net
       Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 13 of 19 PageID #:13


 54.) Each Defendant is wholly and indivirlually responsible for fraud and/or other identified
 violations. Each Defendant has been party to the perjury of James Kennedy, and for their own
 perjurious statements. For all these reasons, and any others this Honorable Court may
 recognize, Plaintiffs pray this Court witt award from each Defendant individually and wholly,
 $250,000.00, and anylall further compbnsation to the Plaintiffs this Court deems appropriate
 to award.


 55.) An immediate Order from this Court.to "Vacate the Judgment of Foreclosure" issued by
 Judge John Curry is imperative to peremptorily bar an invalid sale of the Plaintiffs'home. By
 Supreme Court precedent, Judge John Curry's Uudgment' is "t4gJ0f' and'oJ no legal force or
 affect.(See Ulrich)

Trial by Jury demanded.


Respectfully submitted,




                                                                  Date: June 10, 2019




                                                                  Date: June 10,2019



7737 W 80th Pt
Bridgeview, lL 60455
708-785-2607
allpro@comcast.net
Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 14 of 19 PageID #:14

               U.S. Bank v. Mary E. Eldridge,. et aI.
                   Proceedings had on 7/24/2A1,9                     #* ,ry
                                                          page 2l
   1    explai-ned in the beginning, the form is the form, but
   2    r asked for a change of venue because r thought that
   3    thelr lack of dlligence throughout this entire case
   4    possibly wasn't picked up by you because the dates were
   5    so -- so far out of J-ine, 2OL6, 2OL7, zOLg, and I
   6    thought. thatrs quite possi-ble you just overrooked 1t.,
   7    which would certainly be the case. r know you hear
   8    30, 40 cases a day. you can certainly make an error.
   9         THE couRT: wer-l, sadIy, there are cases that are
 10    many years o1d. r think the ordest case on my docket
 11    now is a 2009 case. r think that's a very long time for
 1'2   these types of cases to proceed. r tend to make that
 L3    crear to every plaintiff that comes before me on a case
 L4    thatts more than five years old. But unfortunately,
 15    that is the hlstory of this jurisdiction, given the very
1,6    heavy caseload in the circuit court of cook county,
L7     particularly i-n the mortgage forecr-osure section. rt
18     does happen   that   many cases   last   many years.
19                r do have an annual hearing date for every o]d
20     case on my carendar where r require the praintiff to
2l     present to me a basis for me not to dismiss the case.
22     r tm sure this case was on my call rast November, when r
23     had the last hearing. r'rr have another one thls coming
24     November. And so long as they present to me            some


                 Royal Reporting Services, Inc.
                             3L2.361.885L
Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 15 of 19 PageID #:15

                  U.S. Bank v. Mary    E.   Eldridge; et al.
                      Proceedingrs had on 7/24/20t8

                                                                    page   ZZ
   1    indicatibn that they intend to be active -- and r think
   2    even your own motion to dj_smiss, Mr. E]dridge, pointed
  3     out that. clearly they have been more astive in the rast
  4     year in which --
  5                  Did you say you have another motion pending?
  6             MR- SRTRATANA: our motions for default judgment.
  7             THE couRT: yes. so they've arready fired a
                                                             motion
  I     for defaurt. so they are -- Arr the 1aw requires is
  9    that they actively pursue the case. There,s no
 10    benchmark that they have to achieve to keep the case
 11    arive. rt's only i-n the i-nstance where there is an
 Lz    absolute abandonment of the cLaim that dismissar for
 13    want of prosecution is appropriate.
 14              And as r rve said, r have an annual hearing on
 15    all ord cases to comper the plaintiffs to indicate to me
 L6    on what basis r shourd keep an older case arive.
t7             MR. ELDRfDGE: you have an annual       hearing,   rfudge?
18             THE COURT: yes, I do, slr.
L9             MR. ELDRIDGE: Could you tetl me __
20             THE couRT: This one wirl probabry be on it.
2L             MR. ELDRIDGE: -- when that was?
22             THE COURT: Last year it was
23             MR. ELDRTDGE: rtrs not -- rt's not i-n the court
24     fiIe.

                   Royal Reporting Services, Inc.
                             312.351.8851
Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 16 of 19 PageID #:16

               U.S. Bank v. Mary      E.   Eldridge; et    a.l- .
                     Proceedings had on 7 /24/20L9

                                                                    page 23
  1          THE COURT: Ifm sorry?
  2          MR. ELDRTDGE: rtrs not on the court fi1e, and r
  3    went through
  4          THE COURT:     There's a possibility of that.          But
  5    this case was on my annuar calr on November 2gth or 29th
  6    of last year.
  7          MR. ELDRTDGE: could you        te1l   me who appearedT       slr,
  8    for the record?
  9          THEcouRT: r have no idea. r have -- r had about
 10    500 cases up that day.
 11          MR- ELDRTDGE:  oh, r believe that easj-ry. wourd it
 L2    be in the court file?
 13         THE couRT: rt shourd be in the court file, y€s.
 L4         MR. ELDRIDGE: WeI1, I
15          THE couRT: rt wourd be a late November date.
tG          MR. EI.DRTDGE: r looked for it downstairs. And Lhe
L7     supervisor on the eighth floor said that the two
18     documents that should have been there were not viewabre,
19    and he had never seen that before. so r do have with me
20    here a document that r didn't add. And r know yourve
2L    already made your ruling. so if you want rne to move on,
22    r will- But rrve got to show this to you if you think
23    it's j-mportant to the case.
24         THE COURT: Okay. Well -- Oh, sorry. May I see


                   Royal Reporting Services, Inc.
                             31.2.361.88s1
Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 17 of 19 PageID #:17

               U.S. Bank v. Mary E. Eldridge; et aI.
                   Proceedings had on 7 /24/ZOlg

                                                                   page 24
  L     what, you
  2          MR- ELDRTDGE:    yeah. The party who showed up on
  3       November was Randarl Mirrer & Associates, who had
                                                              been
  4       dismissed from this case four years prior. Not
  5       Potestivo- They didn't show up. Now, the documents ar.'
  6       not viewable in the case --
  7            THE COURT: 9rIe1I, you know, thatrs not __ that,s
  8      not unconmon, sir, because sometimes __ we just do a
  9      general, computer-based notice to the plaintlff,    And
10       that notice might have been picked up by the old raw
11       firm, and they probably just showed up and entered the
'J,2    order. So --
 13           MR. ELDRTDGE: t{eIr, if they would have showed up,
 74     then, in fact, wourd that have not artered the fact that
 15     they haven't appeared in 15 months?
 t6           THE COURT: We1I, wait a minute. Let me stop
L7      you -- Let me stop you right there. Let me stop you.
18     Again, they were given notice. They didn,t show up
t'9    because they're no longer in the case. so u.s. Bank
                                                                did
20     show up on November 3oth and asked that to be struck
27     from the case management ea1I, indicating that they had
22     obtained servj.ce and they were going to move. And I
23     most likely required them to bring the motions which
24     have caused us to be in court the last few times.
                                                             okay?


                    Royal Reporting Services, Inc.
                             372.351. 8851
                            Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 18 of 19 PageID #:18




          '       91712016 5:25 PM Prosess serycr found the blinds
                                                                    closed and no lights are on insids the home. No answer at the front
                  door, dogs barking inside the home. No vehicles arc parked in
                                                                                the driveway.
          o       91812016 5:16 PM Process selYer found theblinds
                                                                    closed and dogs Barking iaside the home, No answer at
                                                                                                                           the front
                  door, no vehicles are parked in the driveway.
          o       911012016 6:53 AIrd Procoss server found tho btiuds
                                                                        slosed md no lights appearto be on inside the home. No answ€r
                  at the froflt door, no vehicles araparked in thc driveway.
          t       9111120162:54PM Process server fiund theblinds closedand
                                                                                 lights can be ssen in the home. serverheard voices in
                  the home but they refirsed to comc to the door. vchiclss
                                                                 2         aro parked in the driveway         y755604
                  I1.
                                                                                                                  Lic#,s              fr-    &   7212625
          c       9ll2l2al6 I l:03 AM Process server'found thc blinds closed      and no   ligha are on inside rhe home, No answer al the
                  front door of the home. No vehicles areparked in the driveway,
                                        Proeess
                                             found the blinds closed .od oo lights are on inside the
                  H31i1 f:'y home' Dog :aT
                                       barking inside the
                                                                                                     home. No answer ar thc
                                                                    home. No answer at the front door of the home. No
                        lrt::::*:
                         driveway.
                                                                                                                      vehicles are parked

o   )                   20167,,37   Ald Process scrver found the btinds closed and no lights are on
rIJ                                                                                                 inside the home, No answer ar rhc
d2                      door of   tE!o.pe. No vehicles are parkod in tho front of rhe home,
E. l;   i
    s.E
                         ul6 a:3: AlEProcess server found a Garage      sate going on at the addrese. server spoke to 2
5
.1  ::t                                                                                                                 F/w,s./50-60 both
              r
                                         was not ther6..Tttey refused to accept or give their information.
                         ,Tro***nt                                                                         can wc ask for a pict,re of the
U tot!
A     5Q
o Q*
& :E                    2016 l:46 PM hocess seryer found the blinds slosed
                                                                           and no lights are on insidc the home. No answer
H \N                    door of the home, No vchicles are parkd in the
                                                                                                                           at                     the   k
U                                                                         driveway-
Irl   a                 2016 3:07 PM Pnocess server found thc bliuds closed and
J                                                                                 no lights are on inside the homo. No answer at the
E]
                        door of the home. No vehicles are parked iu the driveway,
      a
                                                    crosING NorEs:
                          '::f.t-l   |"9*INAI                          The defendant is avoiding service. Auempts were
                                                                                                                        macre arrhie

                           'Xm-:.':::":ii::
                  vacant' The resident would not openTle.with
                                                                  *y afenfant at this address.        it*",' ,1";:;;;iiu.;]o[r*
                                                      the door and refused to answer.
      o        912?12016 t2:30 PM hocess server found
                                                         the blinds closed aod no lights are on insidc the home.
               front door of the home. No vohicres are parked in                                                  No answer at thc
                                                                  the driveway of the home,
      o       912312016 10:05 AM Process server found
                                                          the blinds closed and no lights are on inside the home.
              the home. No vehicles are parked in the driveway.                                                   Dog barking inside
              912412016 4; l6 PM Process server found &e blinds closcd and no lights are
                                                                                         on inside the home, no answer at the front
              door of the home' Parked in the drivcway chrvsrer
                                                                Lic#.2'1194641L.
    o         9/2512016 at 6:23 PM The defendant is avoiding
                                                               service. Atrempts were made at this address;
              could be made with the defendant at this address.                                              rrowever no conract
                                                                There is no evidence that the propcrty is vacanl.
              not open the door and rcfuscd to answer. The defendant                                              The resident would
                                                                      is refusing service.




                                                                                                Flh Number: C13-93034




                                                                                 ilI'
                                                                                                Sefcrence Number: 3461 g610
                                                                                                Care Nurnber:lt CH tggsf

      lilllffilll[illliltlilffiltl,ilrilillilltllrililt                                         Ooc Gsnerar.d: 09l?;Bl20t6 05:J4:31;B4Z pM

 651059 3rr6I86O_O_64_V,l
    Case: 1:19-cv-03907 Document #: 1 Filed: 06/11/19 Page 19 of 19 PageID #:19

  A rfi,oFEsBIONA L COXrplATr ON

  POTESTIVO
  NnSsoCIArEs
       ATTPNNEYS AT LAW
                                                                                                    t L[',c)
  MICHTGAN     i   ILLrN0IS    i   urs.sotrRr



  March 27,2019
  Robert Eldridge
  allpro@comcast.net

           Re: List of Attorneys Who Appeared On Behalf of                      plaintiff
           7737 W.80th Place, Bridgeview,IL 60455
          201      tcH2585l
          Our File No.: I13084

 DearMr. Eldrige:

 Below please find the list of Attomeys who appeared on behatf ofthe plaintiffduring
                                                                                     2ol6-2olE.

 0li20n0rc  Judgment Hearing Date - Michael Sadic
 $l02nW6    Judgment Hearing Date-Michael Sadic
 Bll4nW6    Judgment Hearing Date-Anuolu R. Fasoranti
 05/09nU6 Judgment Hearing Date - Michael Sadic
 05n3/2016 Motion to Quash Service - Michael Sadic
 OERIDO|6 Motion to euash - Mitchell Shanks
  12106B016 Motion for Altemate Service Michael Sadic
                                       -
 lIBAD0fi Case Management Hearing - Attorney ls shown as Randalt S.                                    Miller which is not our
Firm
05n9n018 Judgment Hearing Date                  -    Mitchell Shanks
06ll8n0l8 Motion to Quash .- Michaet Sadic
O6ll9DOl8 Motion to Quash   Michael Sadic
                                      -
07n4DOl8 Judgment Hearing Date   - Michael Sadic
Ailz&nil8 Judgment Hearing Date-Alex potestivo
02125D019 The ease was transferred to new Law Firm - Johnson,
                                                              Blumberg                                    &     Associates,   LLC

                                                                                               Very truly yours,

                                                                                               Potestivo        & Associates, p.C.

Enclosure(s)




THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT.
                                                             ANY INFORMATION
WE OBTAIN WILL BE USED FOR COLLECTING A DEBT. IF THE DEBT
                                                          WAS DISCHARGED IN A
BANKRT'PTCY PROCEEDING, THIS NOTICE IS NOT AN ATTEMPT TO
                                                          COLELCT THAT DEBT.

223 Sest Jackst'n. Suite 610   o    Chicagcr.   IL    60606   t D: (gl2)   26:r-000I   a f: (3f2)   268-(t002   o rrr.potesrivoL{r.:.ou
